On January 26, 2012, the Defendant was sentenced for Driving Under the Influence of Alcohol or Drugs, Fourth Offense, a felony, in violation of Section 61-8-40 l(l)(a), MCA, committed to the Department of Corrections for placement in an appropriate correctional facility or program for a term of 13 months. If the Defendant successfully completes a residential alcohol treatment program operated or approved by the DOC, the remainder of the 13-month sentence must be served on probation. The imposition or execution of the 13-month sentence may not be deferred or suspended, and the Defendant is not eligible for parole. Additionally, Defendant shall be sentenced to the DOC for a period of Two (2) years with all suspended to run consecutive to the Thirteen (13) month commitment to the DOC. Defendant shall receive credit for time served of Twelve (12) days; and other terms and conditions given in the Judgment and Commitment on January 26, 2012.
On February 28, 2013, the suspended sentence entered on January 26, 2012, was revoked. The Defendant was sentenced for Driving Under the Influence of Alcohol or Drugs, Fourth Offense, a felony, in violation of Section 61-8-401(l)(a), MCA, committed to the Department of Corrections for a term of Two (2) years, with none of that time suspended. The Defendant shall receive credit on this revocation of Nine (9) days. The Defendant shall not receive credit for any other elapsed probationary time due to the violations of her probation. Court recommended Defendant be assessed for Passages and pre-release, if DOC finds that an appropriate placement; and other terms and conditions given in the Judgment and commitment on February 28, 2013.
On October 4,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also *79increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 28th day of October, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 4th day of October, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.